UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1100



ELLIS S. FRISON, JR.,

                                            Plaintiff - Appellant,

          versus


PRESTIGE FINANCIAL SERVICES CORPORATION;
PRESTIGE MORTGAGE CORPORATION; STERLING BANK,
FSB; MARAGARETTEN & COMPANY, INCORPORATED;
CHEMICAL MORTGAGE COMPANY; CHEMICAL RESI-
DENTIAL MORTGAGE COMPANY; CHASE MANHATTAN
MORTGAGE CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-744-A)


Submitted:   May 14, 1998                   Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis S. Frison, Jr., Appellant Pro Se. Robert J. Zelnick, SZABO,
ZELNICK & ERICKSON, P.C., Woodbridge, Virginia; Bernard Joseph
DiMuro, DIMURO, GINSBERG & LIEBERMAN, P.C., Alexandria, Virginia;
Traci Helene Mundy, VENABLE, BAETJER & HOWARD, McLean, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Appellant appeals the district court's final order dismissing

his civil action and related orders.* We have reviewed the record
and the district court's opinions and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Frison

v. Prestige Financial Servs. Corp., No. CA-96-744-A (E.D. Va. Aug.

26, 1996; Nov. 13 & 21, 1996; Jan. 10, 1997). We deny the "motion

for declaratory judgment and restitution" and dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




    *
      In its final order dismissing the action, the district court
also denied Appellant's supplemental claims for trespass and to add
his wife as a party, and his motion for a temporary injunction.
Appellant also appeals the district court's revised order entered
on November 21, 1996, the previous order entered November 13, which
was revised, and a prior order entered August 26, 1996. Like the
final order, we affirm the November 13 and 21 orders on the
reasoning of the district court. We deny relief on the August 26
order because we find no reversible error in the claims dismissed
by the district court and because Appellant was granted leave to
and did file an amended complaint.

                                   2